                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAYTON COTE,                                        No. 4:18-CV-01440

                  Plaintiff,                        (Judge Brann)

       v.

U.S. SILICA,
NORFOLK SOUTHERN
CORPORATION,
SCHNELL INDUSTRIES and
FB INDUSTRIES,

                  Defendants.

                                       ORDER

                                    JUNE 12, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        Schnell’s Motion to Dismiss at ECF No. 58 is DENIED.

  2.        Schnell’s Motion to Dismiss at ECF No. 64 is DENIED AS MOOT.

  3.        Schnell’s Motion to Dismiss at ECF No. 71 is DENIED AS MOOT.

  4.        Schnell’s Motion to Dismiss at ECF No. 74 is DENIED AS MOOT.

  5.        Schnell’s Motion to Dismiss at ECF No. 83 is GRANTED IN PART and

            DENIED IN PART as follows:

            a.      Norfolk Southern’s indemnification crossclaim against Schnell,

                    ECF No. 76, is DISMISSED.
     b.   The motion is otherwise DENIED.

6.   Schnell’s Motion to Dismiss at ECF No. 86 is GRANTED IN PART and

     DENIED IN PART as follows:

     a.   U.S. Silica’s indemnification crossclaim against Schnell, ECF No.

          82, is DISMISSED.

     b.   The motion is otherwise DENIED.

7.   No later than June 21, 2019, Schnell SHALL ANSWER:

     a.   Mr. Cote’s Amended Complaint, ECF No. 52.

     b.   The remaining claims crossclaims against it brought by Norfolk

          Southern and U.S. Silica, ECF Nos. 76 and 82.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
